Citation Nr: 0425049	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for schizophrenia with 
post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse, Ms. B.L.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
January 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  At issue is the veteran's claim for an 
increased evaluation in excess of 50 percent for his service-
connected schizophrenia with PTSD. 


FINDINGS OF FACT

The veteran's schizophrenia with PTSD is currently manifested 
by psychiatric symptomatology that produces occupational and 
social impairment with reduced reliability and productivity 
in his vocational and social spheres due to depression, 
disturbed sleep, memory problems, occasional hallucinations, 
irritability and disturbances of motivation and mood that 
causes difficulty in establishing and maintaining effective 
work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
schizophrenia with PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.130, 
Diagnostic Code 9411-9205 (2003).





	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the RO did not provide the notice prior to the 
July 2001 initial adjudication of the claim.  Nevertheless, 
the RO did provide the appellant with notice of the VCAA in 
July 2003, prior to readjudicating the claim in a January 
2004 supplemental statement of the case, and the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in the July 2003 letter, in which it 
explained how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  He has also been provided with VA 
psychiatric examinations which address the increased rating 
claim on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show onset of a 
psychotic break during active duty which ultimately resulted 
in his medical discharge from the military.  By rating 
decision of February 1947, the veteran was granted service 
connection and a 100 percent rating for a schizophrenic 
reaction, catatonic type.  Afterwards, by rating decision of 
August 1947, the total rating was reduced to a 50 percent 
rating effective in October 1947.  A subsequent rating 
decision dated in September 1948 reduced the rating to 30 
percent effective in November 1948, thereafter reduced to a 
10 percent rating effective in August 1949.  This 10 percent 
rating remained in effect for over five decades afterwards.

In October 2000, the veteran reopened his claim for a rating 
increase for his service-connected psychiatric disability.  
During the course of this claim, he was granted service 
connection for PTSD secondary to service-related stressors 
and this diagnosis was incorporated into his service-
connected schizophrenia.  He is currently rated 50 percent 
disabled for schizophrenia, residual type, with PTSD.  The 
veteran seeks an increased evaluation greater than 50 percent 
for his psychiatric disability.

The Board observes that in the present case, the veteran's 
entitlement to compensation for a psychiatric disability has 
already been established.  The United States Court of 
Appeals for Veterans Claims has held that in such cases when 
service connection for a disability has already been 
established and an increased disability rating is at issue, 
the Board need only concern itself with evidence showing the 
present level of impairment caused by the disability at 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The pertinent medical evidence of record consists of the 
veteran's VA clinical records for the period from 2000 to 
2004 showing that he received treatment and counseling for 
his service-connected psychiatric disability.  His treatment 
regimen included prescriptions of psychotropic medication to 
reduce his symptoms.  The records show that the veteran had 
not been psychiatrically hospitalized ever since leaving 
military service.  The veteran was married to his spouse for 
over 40 years and had several adult children and 
grandchildren with whom he maintained close relations and 
contact.  At the time of this appeal, he was over 75 years 
old.

In hearing testimony presented before the Board in April 
2004 by the veteran and his spouse, they reported that the 
veteran's psychiatric symptoms included sleeping 
difficulties, with fitful sleep in which the veteran would 
tear the sheets and covers off of their bed, frequent 
nightmares, auditory hallucinations in which voices would 
instruct the veteran to kill or harm himself or others and 
perform irrational actions, homicidal and suicidal thoughts, 
memory problems, racing thoughts, emotional isolation, 
depression, irritability and anger.  The veteran became 
tearful at times during the hearing.  The veteran indicated 
that he was better able to socialize and make friends with 
other veterans who were experiencing problems similar to 
his.

The veteran's VA examination reports associated with the 
record reflect the above symptoms.  On VA psychiatric 
examination in April 2001, his mental status evaluation 
shows that he was tense but cooperative and self-disclosing 
with the psychiatrist.  He displayed anxiety which affected 
his ability to recall relevant and general information.  He 
spoke at a normal rate and volume.  He was coherent, 
relevant, oriented on all spheres and goal-directed in his 
thinking.  His affect was full and appropriate.  At times he 
appeared more subdued and tense.  He was appropriately 
attired, clean and well-groomed.  His mood was largely grim 
and serious-minded during the examination.  He was deemed 
competent for VA purposes.  The diagnosis was schizophrenia, 
residual type, associated with symptoms of PTSD.  His Global 
Assessment of Functioning (GAF) score was 60, indicating 
moderate psychiatric symptoms and moderate difficulty in 
social and occupational functioning.

On VA psychiatric examination in June 2002, the veteran's 
mental status evaluation shows that he was alert and 
oriented on all spheres.  His mood was angry and depressed.  
He displayed a full range of affect and his speech and 
thoughts were logical and coherent without signs of 
underlying thought disorder.  He denied having any psychotic 
symptoms, including paranoid ideation and ideas of 
reference.  His judgment and insight were adequate and his 
cognition and sensorium were intact.  The diagnoses included 
PTSD and depressive disorder not otherwise specified.  His 
GAF score was 60, indicating moderate psychiatric symptoms 
and moderate difficulty in social and occupational 
functioning.

On VA psychiatric examination in December 2002, the 
veteran's mental status evaluation shows that he reported 
having vague visual and auditory hallucinatory experiences, 
primarily at night, which were vague and nonspecific and 
appeared to be related to both PTSD and residuals of 
schizophrenia.  He denied having any homicidal or suicidal 
ideation.  He was neatly dressed in clean clothes and he was 
able to maintain his own personal hygiene, as confirmed by 
his spouse.  He was oriented on all spheres and no cognitive 
deficits were noted.  He did appear to have problems with 
long-term memory.  He denied having any obsessive or 
ritualistic behavior.  His speech rate and flow were sparse 
and intermittent.  His affect was flat and irritability was 
noted in his speech.  His facial expressions were flat and 
blunted.  He reported that he experienced feelings of 
depression and also occasional feelings of anxiety which 
appeared to the examiner to be a form of mild panic.  He 
reported having problems sleeping because of nightmares and 
his spouse reported that he fought in his sleep.  There were 
no signs of substance abuse problems.  The diagnosis was 
schizophrenia, residual type, mild to moderate, with PSTD, 
moderate to severe.  In his commentary, the examiner stated 
that the veteran displayed the full range of symptoms of 
PTSD and that it appeared to him that the veteran had been 
exposed to combat during his service as a truck driver in 
the European Theater of Operations during World War II.  The 
examiner considered the veteran's PTSD and residual 
schizophrenia to be related to each other.   His GAF score 
was 60, indicating moderate psychiatric symptoms and 
moderate difficulty in social and occupational functioning.

On VA psychiatric examination in January 2004, the veteran's 
mental status evaluation shows that he alert and oriented on 
all spheres.  His mood was angry and his affect was 
agitated.  His speech and thoughts were logical and coherent 
without signs of underlying thought disorder.  He denied 
having any psychotic symptoms, including paranoid ideation 
and ideas of reference.  His judgment and insight were 
adequate and his cognition and sensorium were intact without 
suicidal or homicidal ideation.  The diagnosis was PTSD and 
depressive disorder not otherwise specified.  His Global 
Assessment of Functioning (GAF) score was 60, indicating 
moderate psychiatric symptoms and moderate difficulty in 
social and occupational functioning.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate diagnostic codes identify the various 
disabilities.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2003).

The applicable rating schedule for evaluating schizophrenia 
with PTSD is contained in 38 C.F.R. § 4.130.  Although 
schizophrenia is rated under Diagnostic Code 9205 and PTSD is 
rated under Diagnostic Code 9411, both are rated under the 
identical following rating criteria: 

A 50 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name.  

38 C.F.R. § 4.130.

The regulations do not permit the assignment of a separate 
disability rating each psychiatric diagnosis of schizophrenia 
and PTSD because assigning a separate disability rating based 
on the veteran's psychiatric symptomatology would violate the 
rule against pyramiding, by compensating him twice for the 
same psychiatric manifestations under different Diagnostic 
Codes.  See 38 C.F.R. § 4.14.

Applying the above criteria to the facts of the case, the 
medical evidence shows a constellation of psychiatric 
symptomatology which more closely approximates the criteria 
contemplated for a 50 percent rating in the Diagnostic Code 
for psychiatric disorders than the criteria for the next 
higher rating.  See 38 C.F.R. § 4.7.  The veteran's hearing 
testimony and his VA psychiatric treatment records and 
examination reports from 2001 to 2004, show that his 
schizophrenia with PTSD was manifested by recurring 
nightmares with disturbed sleep, depression, occasional 
hallucinations and irritability for which he was treated with 
counseling and medication.  

The VA psychiatric examinations conducted throughout the 
period from 2001 to 2004, consistently show that the veteran 
experienced primarily moderate psychiatric  symptoms that 
contributed to his social occupational impairment.  Although 
the veteran's PSTD-related symptoms were once characterized 
as being moderate-to-severe, the evidence shows that the 
psychiatrists who examined the veteran during the 
aforementioned period consistently assessed him with GAF 
scores of 60, indicating no worse than moderate impairment in 
social and occupational functioning.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).  The 
evidence shows that the veteran did not display any problems 
with maintaining his appearance and hygiene and that 
notwithstanding his occasional feelings of homicidal and 
suicidal ideation and his auditory hallucinations, it is 
evident that he was not a danger to himself or others as 
indicated by his advanced age and the long duration of his 
marriage, as well as his own admitted regular contact and 
close relationship with his children and grandchildren.  
Accordingly, the Board finds that the current evaluation of 
50 percent for PTSD adequately reflects the present state of 
his psychiatric disability.

The Board finds that there is no medical evidence of record 
that would support a rating in excess of 50 percent for 
schizophrenia and PTSD.  The objective evidence does not 
demonstrate that the veteran currently has obsessional 
rituals which interfere with routine activities, 
intermittently illogical speech, near continuous panic or 
depression affecting his ability to function independently, 
appropriately, or effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The evidence also does not demonstrate that he 
displays inappropriate behavior or that he is a persistent 
danger to himself or other people due to suicidal or 
homicidal ideation.  He is also well oriented on all spheres 
and deemed to be competent and capable of managing his own 
financial affairs.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




	(CONTINUED ON NEXT PAGE)


ORDER

An increased evaluation in excess of 50 percent for service-
connected schizophrenia with PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



